Citation Nr: 1717022	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-38 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for bilateral elbow osteoarthritis and/or rheumatoid arthritis.

4.  Entitlement to service connection for bilateral wrist osteoarthritis and/or rheumatoid arthritis.

5.  Entitlement to service connection for bilateral knee osteoarthritis and/or rheumatoid arthritis.

6.  Entitlement to service connection for bilateral heel osteoarthritis and/or rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1954 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction has since been transferred to the RO in Oakland, California (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

As discussed below, the AOJ previously denied a service connection claim for rheumatoid arthritis.  The AOJ has certified for appeal a claim of entitlement to service connection for "arthritis" involving multiple joints.  A private physician statement indicates that the Veteran manifests both osteoarthritis and rheumatoid arthritis, and that it was hard to determine which disease process accounts for the Veteran's joint pain.  A diagnosis which was not considered at the time of a prior final decision states a new claim for jurisdictional purposes.  See Odiorne v. Principi, 3 Vet. App. 456, 460 (1992); Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996) (a diagnosis of PTSD, which was not considered at the time of prior decision, states a new claim for the purposes of jurisdiction).  Thus, the osteoarthritis claim is not subject to the reopening requirements, but a claim for service connection for rheumatoid arthritis - which is inextricably intertwined with the claim on appeal - is subject to the reopening requirements.  The Board has rephrased the issues on the title page to better reflect the claims on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth.")  

Following the October 2015 statement of the case (SOC), additional VA treatment records were added to the claims file.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis and/or rheumatoid arthritis of the bilateral elbows, bilateral wrists, bilateral knees, and bilateral heels are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran served on the ground for a week in the Republic of Vietnam and, thus, was exposed to herbicides.

2.  The Veteran has a diagnosis of prostate cancer which is presumed due to herbicide exposure in service.

3.  A final AOJ rating decision dated December 1979 denied service connection for rheumatoid arthritis on the basis that rheumatoid arthritis first manifested more than one year after service discharge and was not shown to be due to service.

4.  Evidence added to the record since the December 1979 AOJ rating decision is new and material as it includes a previously unconsidered medical opinion relating the onset of rheumatoid arthritis in service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A final AOJ rating decision dated December 1979 denied service connection for rheumatoid arthritis.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

3.  The criteria for reopening the service connection claim for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).


Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include prostate cancer, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Prostate cancer

The Veteran seeks entitlement to service connection for prostate cancer based on exposure to herbicides.  He currently has a diagnosis of prostate cancer.  See February 2011 Private Medical Records.

The Veteran did not manifest symptoms of prostate cancer while in service.  See, e.g., March 1975 Retirement Examination.  There is also no evidence in the record that indicate prostate cancer became manifest within one year after service discharge.  Therefore, the Veteran does not qualify for the presumption of service connection for chronic diseases under 38 C.F.R. § 3.307(a)(3).

The Veteran has stated that he served on the ground in the Republic of Vietnam for six or seven days during the Tet offensive.  See February 2015 Notice of Disagreement.  He stated that he was stationed at Wake Island, and flew to an unknown Republic of Vietnam air base on an emergency mission to clear unexploded ordinance.

The Board notes that the Tet offensive began January 30, 1968.  See Tet Offensive, www.history.com.  From October 1966 to October 1970, the Veteran's DD 214 indicates that he was a munitions disposal technician.  His performance evaluation reports indicate that he was stationed on Wake Island from May 1967 through April 1968.  According to his April 1968 performance evaluation, he conducted explosive ordinance disposal in "direct support of Southeast Asia Operations."  The evaluation also noted that he had "considerable field and administrative experience..."

The Veteran is competent to report geographical locations of missions on which he served.  In this case, the record reflects that he served as a munitions disposal technician while stationed on Wake Island during the time period of the Tet offensive.  Further, the record reflects that he served in "direct support of Southeast Asia Operations."  The Board understands that a flight manifest for a brief duty assignment is likely unavailable, and the Board finds no evidence impeaching the Veteran's report of flying from Wake Island to Vietnam for a munitions disposal operation.  As the service record confirms many details of the Veteran's statement in his notice of disagreement, as the Veteran's description of duties is consistent with his known circumstances of service and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran set foot in Vietnam as reported.  As such, service connection for prostate cancer on a presumptive basis is warranted as herbicide exposure has been established.

Rheumatoid Arthritis

A final AOJ rating decision dated December 1979 denied service connection for rheumatoid arthritis on the basis that rheumatoid arthritis first manifested more than one year after service discharge and was not shown to be due to service.  By letter dated January 14, 1980, the Veteran was notified of the denial and his appellate rights, but he did not appeal this decision, and new and material evidence was not received, within one year of the notice of denial.  Therefore, the December 1979 rating decision denying service connection for rheumatoid arthritis became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

Generally, a claim which has been denied in an unappealed AOJ decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

Evidence added to the record since the December 1979 AOJ rating decision is new and material as it includes a previously unconsidered medical opinion relating the onset of rheumatoid arthritis in service.  Thus, the claim must be reopened.

The Board addresses the issue of entitlement to service connection for rheumatoid arthritis on the merits in the REMAND section following this decision.




ORDER

Entitlement to service connection for prostate cancer is granted.

The claim of entitlement to service connection for rheumatoid arthritis is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral elbow arthritis; bilateral wrist arthritis; bilateral knee arthritis; and bilateral heel arthritis.  A remand is needed to obtain outstanding treatment records.  The Veteran is currently seeing a rheumatologist, Dr. C., in Medford, Oregon.  See December 2012 Letter.  In connected with the claim decided in December 1979, the Veteran reported treatment for arthritis "since retirement."  These records do not appear to be part of the claims file.  On remand, the AOJ should attempt to obtain these records.

Further, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, a December 2012 letter from a private physician indicates that the Veteran is being treated for osteoarthritis and rheumatoid arthritis.  Based on the Veteran's reported history, the private physician opined that it at least as likely as not began in service.  Further, service treatment records reflect treatment for elbow pain and a right knee problem.  See May 1972 Service Treatment Records.  Finally, in the March 1975 report of medical history, the Veteran reported that he had arthritis and left knee problems.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of any diagnosed arthritis of the Veteran's elbows, wrists knees, and heels, bilaterally.

Finally, the Board observes that the duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).

A December 2012 letter from Dr. C. includes the Veteran's report of obtaining VA treatment for heel pain at the Roseburg, OR VA immediately after service followed by treatment at the San Francisco, CA VA 1 to 2 years later.  Records from both of these facilities were received in 1979.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder VA treatment records since September 2016.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records specifically including all treatment records from Dr. C. in Medford, Oregon; any records reflecting treatment for arthritis beginning in August 1975; and all available records from Siskiyou General Hospital in Yreka, CA since service discharge.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed osteoarthritis and/or rheumatoid arthritis.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner should opine on the following question:

   Whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed osteoarthritis and/or rheumatoid arthritis of the right elbow, left elbow, right wrist, left wrist, right knee, left knee, right heel and/or left heel had its onset in service or is etiologically related to his periods of active service.  
   
   In providing this opinion, the examiner's attention is directed towards the following:

* May 1972 service treatment records for bilateral elbow pain and right knee locking; 
* the Veteran's March 1975 report of medical history that he had arthritis and left knee problems;
* VA treatment records from 1976 to 1979 (received in September 1979);
* results from an arthritis panel conducted at Siskiyou General Hospital in September 1979 (received in October 1979); 
* the December 2012 opinion from Dr. C (received on July 29, 2013); and
* the Veteran's report of chronic arthritis symptoms since service discharge.
A complete rationale for all stated opinions is required.

4.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


